Citation Nr: 0729463	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-09 078	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1974 to October 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2006 rating action that denied service 
connection for schizophrenia.


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in this 
appeal, the Board received notification from the veteran that 
he wanted to withdrawal the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  

In a written statement which was received by the Board in May 
2007, the veteran stated that he wanted to withdraw his 
appeal in the claim for service connection for schizophrenia.  
Thus, the Board finds that there remain no allegations of 
errors of fact or law for appellate consideration in this 
case.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and it is dismissed without prejudice.


ORDER

The appeal with respect to the claim for service connection 
for schizophrenia is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


